EX-99.1 For Additional Information, please contact J.P. Morgan Chase Commercial Mortgage Securities Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2013-C10 Payment Date: 8/17/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Defeased Loan Detail 25 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services C-III Asset Management LLC Park Bridge Lender Services LLC Securities Corp. A Division of PNC Bank, N.A. 5221 N. O'Connor Blvd., 600 Third Avenue 383 Madison Avenue 10851 Mastin Street, Building 82 Suite 600 40th Floor New York, NY 10179 Overland Park, KS 66210 Irving, TX 75039 New York, NY 10016 Contact: Contact: Brian Baker Heather Wagner Contact: junell@c3cp.com Contact: David Rodgers Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: Phone Number (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) Fund Expenses A-1 46639JAA8 0.730200% 63,440,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 46639JAB6 2.071900% 87,164,000.00 18,201,923.56 1,458,084.83 31,427.14 0.00 0.00 1,489,511.97 16,743,838.73 33.51% A-3 46639JAC4 2.681800% 22,445,000.00 22,445,000.00 0.00 50,160.83 0.00 0.00 50,160.83 22,445,000.00 33.51% A-4 46639JAD2 2.875400% 185,000,000.00 185,000,000.00 0.00 443,290.83 0.00 0.00 443,290.83 185,000,000.00 33.51% A-5 46639JAE0 3.142500% 430,080,000.00 430,080,000.00 0.00 1,126,272.00 0.00 0.00 1,126,272.00 430,080,000.00 33.51% A-SB 46639JAF7 2.701800% 106,694,000.00 106,694,000.00 0.00 240,221.54 0.00 0.00 240,221.54 106,694,000.00 33.51% A-S 46639JAH3 3.371500% 107,059,000.00 107,059,000.00 0.00 300,791.18 0.00 0.00 300,791.18 107,059,000.00 24.15% B 46639JAJ9 3.674200% 84,689,000.00 84,689,000.00 0.00 259,303.60 0.00 0.00 259,303.60 84,689,000.00 16.75% C 46639JAK6 4.285271% 55,926,000.00 55,926,000.00 0.00 199,715.05 0.00 0.00 199,715.05 55,926,000.00 11.87% D 46639JAL4 4.285271% 47,937,000.00 47,937,000.00 0.00 171,185.86 0.00 0.00 171,185.86 47,937,000.00 7.68% E 46639JAP5 3.500000% 30,360,000.00 30,360,000.00 0.00 88,550.00 0.00 0.00 88,550.00 30,360,000.00 5.03% F 46639JAR1 3.500000% 12,783,000.00 12,783,000.00 0.00 37,283.75 0.00 0.00 37,283.75 12,783,000.00 3.91% NR 46639JAT7 3.500000% 44,741,391.00 44,741,391.00 0.00 128,305.36 0.00 0.00 128,305.36 44,741,391.00 0.00% R 46639JAV2 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,278,318,391.00 1,145,916,314.56 1,458,084.83 3,076,507.14 0.00 0.00 4,534,591.97 1,144,458,229.73 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46639JAG5 1.259788% 1,001,882,000.00 869,479,923.56 912,800.65 0.00 912,800.65 868,021,838.73 X-B 46639JAM2 0.436860% 276,436,391.00 276,436,391.00 100,636.70 0.00 100,636.70 276,436,391.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46639JAA8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 46639JAB6 208.82386719 16.72806239 0.36055183 0.00000000 0.00000000 192.09580480 A-3 46639JAC4 1,000.00000000 0.00000000 2.23483315 0.00000000 0.00000000 1,000.00000000 A-4 46639JAD2 1,000.00000000 0.00000000 2.39616665 0.00000000 0.00000000 1,000.00000000 A-5 46639JAE0 1,000.00000000 0.00000000 2.61875000 0.00000000 0.00000000 1,000.00000000 A-SB 46639JAF7 1,000.00000000 0.00000000 2.25149999 0.00000000 0.00000000 1,000.00000000 A-S 46639JAH3 1,000.00000000 0.00000000 2.80958331 0.00000000 0.00000000 1,000.00000000 B 46639JAJ9 1,000.00000000 0.00000000 3.06183330 0.00000000 0.00000000 1,000.00000000 C 46639JAK6 1,000.00000000 0.00000000 3.57105908 0.00000000 0.00000000 1,000.00000000 D 46639JAL4 1,000.00000000 0.00000000 3.57105910 0.00000000 0.00000000 1,000.00000000 E 46639JAP5 1,000.00000000 0.00000000 2.91666667 0.00000000 0.00000000 1,000.00000000 F 46639JAR1 1,000.00000000 0.00000000 2.91666667 0.00000000 0.00000000 1,000.00000000 NR 46639JAT7 1,000.00000000 0.00000000 2.86771057 0.00000000 0.00000000 1,000.00000000 R 46639JAV2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46639JAG5 867.84663619 0.91108599 0.00000000 866.39129032 X-B 46639JAM2 1,000.00000000 0.36405012 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,145,916,314.73 1,145,933,298.56 1,458,084.84 0.00 0.00 0.00 1,144,458,229.90 1,144,458,229.90 1,458,084.84 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 07/01/2017 - 07/30/2017 30 31,427.14 0.00 31,427.14 0.00 0.00 0.00 31,427.14 0.00 A-3 07/01/2017 - 07/30/2017 30 50,160.83 0.00 50,160.83 0.00 0.00 0.00 50,160.83 0.00 A-4 07/01/2017 - 07/30/2017 30 443,290.83 0.00 443,290.83 0.00 0.00 0.00 443,290.83 0.00 A-5 07/01/2017 - 07/30/2017 30 1,126,272.00 0.00 1,126,272.00 0.00 0.00 0.00 1,126,272.00 0.00 A-SB 07/01/2017 - 07/30/2017 30 240,221.54 0.00 240,221.54 0.00 0.00 0.00 240,221.54 0.00 A-S 07/01/2017 - 07/30/2017 30 300,791.18 0.00 300,791.18 0.00 0.00 0.00 300,791.18 0.00 B 07/01/2017 - 07/30/2017 30 259,303.60 0.00 259,303.60 0.00 0.00 0.00 259,303.60 0.00 C 07/01/2017 - 07/30/2017 30 199,715.05 0.00 199,715.05 0.00 0.00 0.00 199,715.05 0.00 D 07/01/2017 - 07/30/2017 30 171,185.86 0.00 171,185.86 0.00 0.00 0.00 171,185.86 0.00 E 07/01/2017 - 07/30/2017 30 88,550.00 0.00 88,550.00 0.00 0.00 0.00 88,550.00 0.00 F 07/01/2017 - 07/30/2017 30 37,283.75 0.00 37,283.75 0.00 0.00 0.00 37,283.75 0.00 NR 07/01/2017 - 07/30/2017 30 130,495.72 0.00 130,495.72 0.00 0.00 2,190.36 128,305.36 8,071.83 X-A 07/01/2017 - 07/30/2017 30 912,800.65 0.00 912,800.65 0.00 0.00 0.00 912,800.65 0.00 X-B 07/01/2017 - 07/30/2017 30 100,636.70 0.00 100,636.70 0.00 0.00 0.00 100,636.70 0.00 Totals 4,092,134.85 0.00 4,092,134.85 0.00 0.00 2,190.36 4,089,944.49 8,071.83 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Available Distribution Amount (1) 5,548,029.32 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,112,288.23 Master Servicing Fee - Midland Loan Services 15,545.17 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,058.96 Interest Adjustments 0.00 Senior Trust Advisor Fee - Park Bridge Lender Services LLC 1,549.22 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Net Prepayment Interest Shortfall 0.00 Total Fees 20,153.35 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Total Interest Collected 4,112,288.23 Special Servicing Fee 2,190.36 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,458,084.84 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 2,190.36 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,458,084.84 Payments to Certificateholders & Others: Other: Interest Distribution 4,089,944.49 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,458,084.83 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 5,548,029.32 Total Funds Collected 5,570,373.07 Total Funds Distributed 5,570,373.03 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM WAC Weighted Balance Loans Balance Agg. Bal. (2) Avg DSCR (1) Props Balance Agg. Bal. (2) Avg DSCR (1) Defeased 3 35,223,882.57 3.08 41 4.3402 NAP Defeased 7 35,223,882.57 3.08 41 4.3402 NAP Alabama 8 29,973,186.13 2.62 61 4.7732 1.926379 $4,999,999 or less 4 14,707,383.32 1.29 47 4.5557 3.171105 Arizona 1 17,010,883.25 1.49 65 3.8740 2.150000 $5,000,000 to $9,999,999 6 43,157,250.99 3.77 65 4.4812 1.852789 California 1 17,278,710.51 1.51 67 4.2785 1.700000 $10,000,000 to $19,999,999 16 217,983,995.90 19.05 54 4.3542 1.765943 Colorado 1 12,373,641.05 1.08 65 4.0500 1.960000 $20,000,000 to $24,999,999 3 63,981,776.95 5.59 66 4.2495 1.564960 Connecticut 1 1,727,319.80 0.15 64 4.0520 2.560000 $25,000,000 to $49,999,999 8 254,531,330.94 22.24 59 4.1845 2.316815 Delaware 4 56,254,609.74 4.92 66 4.2400 1.500000 $50,000,000 to $99,999,999 4 275,665,475.73 24.09 65 4.1426 1.657014 Florida 7 80,044,989.47 6.99 65 4.2893 1.701180 $100,000,000 or Greater 2 239,207,133.50 20.90 66 3.8791 1.878254 Georgia 4 33,249,969.48 2.91 64 4.2517 1.172062 Illinois 3 112,048,021.96 9.79 51 4.1593 1.731778 Totals 46 1,144,458,229.90 100.00 61 4.1673 1.899552 Indiana 1 11,900,000.00 1.04 66 4.1065 2.170000 Maryland 1 15,707,875.91 1.37 6 4.4810 1.780000 Massachusetts 5 54,060,421.09 4.72 50 4.5893 1.763403 Michigan 6 50,675,616.43 4.43 66 4.2855 1.830000 Missouri 2 91,170,014.42 7.97 64 3.6628 2.828333 New Jersey 2 178,500,000.00 15.60 66 3.6291 2.118908 New Mexico 1 10,158,894.06 0.89 3 4.7800 1.210000 New York 1 4,541,453.35 0.40 66 4.4690 1.630000 North Carolina 1 6,344,677.47 0.55 66 4.4690 1.630000 Ohio 4 52,126,064.29 4.55 66 4.2726 1.066911 Oklahoma 15 14,979,728.72 1.31 60 4.9100 1.220000 Pennsylvania 5 139,613,944.89 12.20 65 4.4652 1.712072 Rhode Island 1 7,810,980.13 0.68 66 4.5100 1.980000 Tennessee 4 30,834,145.30 2.69 63 4.2227 2.103831 Texas 3 35,845,865.17 3.13 65 3.7703 2.999444 See footnotes on last page of this section. Utah 3 11,935,648.10 1.04 66 4.7810 2.993040 Vermont 1 3,395,585.93 0.30 64 4.0520 2.560000 Virginia 1 29,672,100.67 2.59 66 4.4690 1.630000 Totals 94 1,144,458,229.90 100.00 61 4.1673 1.899552 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Agg. Bal. (2) Avg DSCR (1) Defeased 3 35,223,882.57 3.08 41 4.3402 NAP Defeased 7 35,223,882.57 3.08 41 4.3402 NAP 1.30 or less 7 111,664,302.58 9.76 52 4.4645 0.952085 Industrial 15 92,246,674.74 8.06 66 4.4977 1.603345 1.31 to 1.40 0 0.00 0.00 0 0.0000 0.000000 Lodging 5 55,112,081.97 4.82 65 4.2546 3.773502 1.41 to 1.50 2 69,181,021.06 6.04 66 4.2755 1.496263 Mixed Use 9 9,783,990.19 0.85 60 4.9100 1.220000 1.51 to 1.60 0 0.00 0.00 0 0.0000 0.000000 Mobile Home Park 4 56,254,609.74 4.92 66 4.2400 1.500000 1.61 to 1.75 8 356,804,161.45 31.18 65 4.4309 1.651096 Multi-Family 9 89,817,249.99 7.85 66 4.2858 1.478529 1.76 to 2.00 9 181,455,831.08 15.86 51 3.9656 1.858250 Office 14 369,521,529.57 32.29 56 4.3092 1.674739 2.01 to 2.25 8 280,800,073.77 24.54 66 3.8372 2.118506 Retail 31 436,498,211.13 38.14 63 3.9020 2.070145 2.26 or Greater 9 109,328,957.39 9.55 63 4.0619 3.443183 Totals 94 1,144,458,229.90 100.00 61 4.1673 1.899552 Totals 46 1,144,458,229.90 100.00 61 4.1673 1.899552 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. Bal. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Defeased 3 35,223,882.57 3.08 41 4.3402 NAP Defeased 3 35,223,882.57 3.08 41 4.3402 NAP 4.00000% or less 6 272,106,952.44 23.78 59 3.4963 2.075158 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.00001% to 4.15000% 5 73,695,000.34 6.44 65 4.0939 3.233652 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.15001% to 4.30000% 13 358,348,520.84 31.31 66 4.2583 1.605920 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.30001% to 4.45000% 6 88,423,261.01 7.73 63 4.3557 2.284432 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.45001% to 4.60000% 5 230,064,782.19 20.10 61 4.4793 1.667402 49 months or greater 43 1,109,234,347.33 96.92 62 4.1618 1.899915 4.60001% to 4.75000% 2 10,235,753.86 0.89 66 4.7295 2.264310 4.75001% to 4.90000% 4 46,507,608.41 4.06 52 4.8456 1.882124 Totals 46 1,144,458,229.90 100.00 61 4.1673 1.899552 4.90001% or Greater 2 29,852,468.24 2.61 34 4.9563 1.094918 Totals 46 1,144,458,229.90 100.00 61 4.1673 1.899552 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 3 35,223,882.57 3.08 41 4.3402 NAP 60 months or less 7 90,046,374.91 7.87 17 4.4835 1.607577 61 months or greater 36 1,019,187,972.42 89.05 66 4.1334 1.925744 Totals 46 1,144,458,229.90 100.00 61 4.1673 1.899552 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 3 35,223,882.57 3.08 41 4.3402 NAP Defeased 3 35,223,882.57 3.08 41 4.3402 NAP Interest Only 5 177,471,950.00 15.51 64 3.4764 2.313504 Underwriter's Information 6 114,118,466.05 9.97 51 4.2559 1.780751 299 Months or Less 8 176,880,072.43 15.46 61 4.6117 1.699784 1 year or less 0 0.00 0.00 0 0.0000 0.000000 300 to 330 Months 30 754,882,324.90 65.96 61 4.2175 1.849575 1 year or greater 37 995,115,881.28 86.95 63 4.1510 1.913581 331 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 Totals 46 1,144,458,229.90 100.00 61 4.1673 1.899552 Totals 46 1,144,458,229.90 100.00 61 4.1673 1.899552 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304274 1 RT Hackensack NJ 377,364.72 0.00 3.371% N/A 2/1/23 N 130,000,000.00 130,000,000.00 8/1/17 30304275 2 OF Pittsburgh PA 422,229.77 144,193.51 4.484% N/A 1/1/23 N 109,351,327.00 109,207,133.50 8/1/17 30304276 3 IN Various Various 332,451.43 139,591.77 4.469% N/A 2/1/23 N 86,389,041.95 86,249,450.18 8/1/17 30304277 4 OF Chicago IL 276,452.87 117,992.22 4.269% N/A 1/1/23 N 75,202,046.41 75,084,054.19 8/1/17 30304278 5 MH Long Neck DE 205,736.72 94,461.31 4.240% N/A 2/1/23 N 56,349,071.05 56,254,609.74 8/1/17 30289570 6 RT Des Peres MO 170,318.00 95,770.74 3.400% N/A 12/1/22 N 58,173,132.36 58,077,361.62 8/1/17 30304280 7 MF Various MI 119,931.50 54,032.12 4.285% N/A 2/1/23 N 32,499,192.35 32,445,160.23 8/1/17 30304281 8 MF Various MI 67,387.74 30,359.85 4.285% N/A 2/1/23 N 18,260,816.06 18,230,456.21 8/1/17 30304282 9 RT Woodcliff Lake NJ 180,461.76 0.00 4.321% N/A 2/1/23 N 48,500,000.00 48,500,000.00 8/1/17 30304283 10 LO St. Louis MO 117,686.54 47,074.62 4.124% N/A 1/1/23 N 33,139,727.42 33,092,652.80 8/1/17 30304284 11 OF Atlanta GA 114,869.92 46,163.71 4.246% N/A 2/1/23 N 31,417,176.34 31,371,012.63 8/1/17 30304286 13 OF Nashville TN 105,172.67 43,037.65 4.216% N/A 1/1/23 N 28,969,639.33 28,926,601.68 8/1/17 30304287 14 OF Lombard IL 90,183.89 42,608.51 3.890% N/A 1/1/18 N 26,922,795.21 26,880,186.70 8/1/17 30304288 15 RT San Antonio TX 84,051.17 0.00 3.470% N/A 1/1/23 N 28,125,000.00 28,125,000.00 8/1/17 30304289 16 RT Daphne AL 105,831.08 45,548.59 4.870% N/A 2/6/23 N 25,236,265.49 25,190,716.90 8/6/17 30304290 17 RT Orlando FL 81,561.01 37,488.44 4.250% N/A 1/1/23 N 22,286,120.52 22,248,632.08 8/1/17 30304292 19 OF Jacksonville FL 77,252.32 31,548.53 4.209% N/A 2/1/23 N 21,314,414.38 21,282,865.85 8/1/17 30304293 20 MF Fairfield OH 75,681.99 31,837.64 4.291% N/A 2/1/23 N 20,482,116.66 20,450,279.02 8/1/17 30304294 21 RT Pittsburgh PA 61,249.06 39,491.14 4.300% N/A 2/1/23 N 16,541,380.46 16,501,889.32 8/1/17 30304295 22 RT San Diego CA 63,751.80 25,097.96 4.279% N/A 3/1/23 N 17,303,808.47 17,278,710.51 8/1/17 30304296 23 OF Scottsdale AZ 56,832.26 25,449.22 3.874% N/A 1/1/23 N 17,036,332.47 17,010,883.25 8/1/17 30304297 24 Various Various Various 67,853.62 25,661.29 4.910% N/A 8/1/22 N 16,048,421.51 16,022,760.22 8/1/17 30304299 26 OF Sparks MD 60,708.40 25,236.29 4.481% N/A 2/1/18 N 15,733,112.20 15,707,875.91 8/1/17 30304300 27 LO Aspen CO 57,666.10 23,593.80 4.520% N/A 2/6/18 N 14,815,727.23 14,792,133.43 8/6/17 30304301 28 OF Norwood MA 59,794.48 30,322.13 5.010% N/A 12/1/17 N 13,860,030.15 13,829,708.02 8/1/17 30304302 29 RT Cincinnati OH 49,390.64 20,964.20 4.430% N/A 2/6/23 N 12,947,375.52 12,926,411.32 8/6/17 30304303 30 OF Centennial CO 43,228.45 21,612.37 4.050% N/A 1/1/23 N 12,395,253.42 12,373,641.05 8/1/17 30304304 31 MF Kettering OH 41,059.51 21,314.05 3.962% N/A 1/1/23 N 12,034,834.92 12,013,520.87 8/1/17 30304305 32 OF Chicago IL 42,612.47 19,811.66 4.210% N/A 2/7/23 N 11,754,262.32 11,734,450.66 8/7/17 30304306 33 RT Lowell MA 46,875.44 0.00 4.390% N/A 1/1/23 N 12,400,000.00 12,400,000.00 8/1/17 30304307 34 RT Palm Harbor FL 42,944.48 17,786.48 4.490% N/A 2/1/23 N 11,107,128.95 11,089,342.47 8/1/17 30304308 35 RT Valparaiso IN 42,080.22 0.00 4.106% N/A 2/1/23 N 11,900,000.00 11,900,000.00 8/1/17 30304309 36 OF Plantation FL 38,236.40 17,651.86 4.239% N/A 1/1/23 N 10,473,773.48 10,456,121.62 8/1/17 30304310 37 LO Lincolnshire IL 35,315.49 17,581.40 4.060% N/A 1/1/23 N 10,101,362.47 10,083,781.07 8/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304311 38 RT Sante Fe NM 41,879.76 15,700.52 4.780% N/A 11/1/17 N 10,174,594.58 10,158,894.06 6/1/17 4 30304312 39 OF Chicago IL 31,583.36 14,683.94 4.210% N/A 2/7/23 N 8,711,982.42 8,697,298.48 8/7/17 30304313 40 RT Miami Beach FL 28,862.43 13,101.88 4.280% N/A 1/6/23 N 7,831,229.64 7,818,127.76 8/6/17 30304314 41 RT Smithfield RI 30,383.28 12,481.85 4.510% N/A 2/1/23 N 7,823,461.98 7,810,980.13 8/1/17 30304315 42 LO Cedar City UT 30,521.76 16,766.96 4.744% N/A 2/1/23 N 7,472,251.28 7,455,484.32 8/1/17 30304316 43 OF Orlando FL 27,289.69 16,823.47 4.422% N/A 2/1/23 N 7,166,723.16 7,149,899.69 8/1/17 30304317 44 MF Houston TX 27,960.02 10,055.62 4.855% N/A 1/1/23 N 6,687,889.29 6,677,833.67 8/1/17 30304319 46 RT Various Various 21,828.18 10,960.35 4.052% N/A 12/1/22 N 6,255,885.77 6,244,925.42 8/1/17 30304320 47 LO St. George UT 18,727.26 9,933.05 4.843% N/A 2/1/23 N 4,490,096.83 4,480,163.78 8/1/17 30304321 48 RT Various Various 15,371.66 0.00 4.347% 1/1/20 10/1/27 N 4,106,500.00 4,106,500.00 8/1/17 30304322 49 RT Various Various 12,406.34 0.00 4.313% 12/1/19 5/1/27 N 3,340,450.00 3,340,450.00 8/1/17 30304323 50 RT Upper Chichester Town PA 11,250.57 4,294.14 4.692% N/A 2/1/23 N 2,784,563.68 2,780,269.54 8/1/17 Totals 4,112,288.23 1,458,084.84 1,145,916,314.73 1,144,458,229.90 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI End Date 30304274 1 Retail Hackensack NJ 130,000,000.00 14,201,644.68 9,854,573.58 1/1/17 3/31/17 30304275 2 Office Pittsburgh PA 109,207,133.50 13,484,858.39 0.00 30304276 3 Industrial Various Various 86,249,450.18 9,764,301.50 0.00 30304277 4 Office Chicago IL 75,084,054.19 8,689,859.55 0.00 30304278 5 Mobile Home Park Long Neck DE 56,254,609.74 5,469,081.39 0.00 30289570 6 Retail Des Peres MO 58,077,361.62 21,535,132.10 20,510,753.40 1/1/17 3/31/17 30304280 7 Multi-Family Various MI 32,445,160.23 5,196,218.00 0.00 30304281 8 Multi-Family Various MI 18,230,456.21 3,337,054.00 0.00 30304282 9 Retail Woodcliff Lake NJ 48,500,000.00 5,024,844.43 0.00 30304283 10 Lodging St. Louis MO 33,092,652.80 10,209,244.36 0.00 30304284 11 Office Atlanta GA 31,371,012.63 3,296,663.98 2,551,015.00 1/1/17 3/31/17 30304286 13 Office Nashville TN 28,926,601.68 4,126,871.00 4,305,302.90 4/1/16 3/31/17 30304287 14 Office Lombard IL 26,880,186.70 3,061,689.72 0.00 30304288 15 Retail San Antonio TX 28,125,000.00 3,601,935.05 0.00 30304289 16 Retail Daphne AL 25,190,716.90 3,366,006.36 3,383,627.16 4/1/16 3/31/17 30304290 17 Retail Orlando FL 22,248,632.08 2,599,998.14 0.00 30304292 19 Office Jacksonville FL 21,282,865.85 3,223,975.60 0.00 30304293 20 Multi-Family Fairfield OH 20,450,279.02 1,205,759.64 0.00 30304294 21 Retail Pittsburgh PA 16,501,889.32 3,240,353.22 3,066,269.64 1/1/17 3/31/17 30304295 22 Retail San Diego CA 17,278,710.51 1,987,444.40 0.00 30304296 23 Office Scottsdale AZ 17,010,883.25 2,252,105.36 0.00 30304297 24 Various Various Various 16,022,760.22 1,977,149.19 2,028,751.85 30304299 26 Office Sparks MD 15,707,875.91 1,326,223.50 2,126,301.93 1/1/17 3/31/17 30304300 27 Lodging Aspen CO 14,792,133.43 0.00 0.00 30304301 28 Office Norwood MA 13,829,708.02 1,086,312.17 1,235,972.40 1/1/17 3/31/17 30304302 29 Retail Cincinnati OH 12,926,411.32 1,343,560.00 0.00 30304303 30 Office Centennial CO 12,373,641.05 1,506,077.00 1,522,404.00 1/1/17 6/30/17 30304304 31 Multi-Family Kettering OH 12,013,520.87 305,609.78 642,444.58 1/1/17 6/30/17 30304305 32 Office Chicago IL 11,734,450.66 0.00 0.00 30304306 33 Retail Lowell MA 12,400,000.00 1,759,115.45 0.00 30304307 34 Retail Palm Harbor FL 11,089,342.47 1,334,589.84 0.00 30304308 35 Retail Valparaiso IN 11,900,000.00 1,215,732.85 0.00 30304309 36 Office Plantation FL 10,456,121.62 1,575,103.02 0.00 30304310 37 Lodging Lincolnshire IL 10,083,781.07 1,944,442.92 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI End Date 30304311 38 Retail Sante Fe NM 10,158,894.06 1,021,787.57 0.00 30304312 39 Office Chicago IL 8,697,298.48 0.00 0.00 30304313 40 Retail Miami Beach FL 7,818,127.76 207,702.81 213,297.76 1/1/17 3/31/17 30304314 41 Retail Smithfield RI 7,810,980.13 946,082.51 1,068,553.60 1/1/17 3/31/17 30304315 42 Lodging Cedar City UT 7,455,484.32 1,551,395.85 0.00 30304316 43 Office Orlando FL 7,149,899.69 1,012,573.39 0.00 30304317 44 Multi-Family Houston TX 6,677,833.67 1,075,723.00 0.00 30304319 46 Retail Various Various 6,244,925.42 640,790.91 1,013,267.39 1/1/17 3/31/17 30304320 47 Lodging St. George UT 4,480,163.78 1,349,975.83 0.00 30304321 48 Retail Various Various 4,106,500.00 594,556.49 0.00 30304322 49 Retail Various Various 3,340,450.00 479,818.07 0.00 30304323 50 Retail Upper Chichester Township PA 2,780,269.54 352,355.64 0.00 Total 1,144,458,229.90 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 8/17/17 1 0 0 0 0 0 0 0 4.167298% 61 $10,158,894.06 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.146876% 7/17/17 0 0 0 0 0 0 0 0 4.167460% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.147036% 6/16/17 0 0 0 0 0 0 0 0 4.167635% 63 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.147209% 5/17/17 0 0 0 0 0 0 0 1 4.167795% 64 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $21,286,543.73 4.147367% 4/17/17 0 0 0 0 0 0 0 1 4.178905% 65 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $31,415,000.00 4.158080% 3/17/17 0 0 0 0 0 0 0 1 4.170767% 66 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $16,208,922.88 4.150167% 2/17/17 0 0 0 0 0 0 0 0 4.173890% 67 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.153398% 1/18/17 0 0 0 0 0 0 0 0 4.174051% 68 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.153557% 12/16/16 0 0 0 0 0 0 0 0 4.174211% 69 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.153715% 11/18/16 0 0 0 0 0 0 0 0 4.174384% 70 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.153886% 10/17/16 0 0 0 0 0 0 0 0 4.174541% 71 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.154041% 9/16/16 0 0 0 0 0 0 0 0 4.174712% 72 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.154210% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30304280 7 0 8/1/17 0.00 0.00 B 32,445,160.23 0.00 30304281 8 0 8/1/17 0.00 0.00 B 18,230,456.21 0.00 30304311 38 1 6/1/17 57,473.65 115,160.56 1 4 4/26/17 10,158,894.06 0.00 Totals 3 57,473.65 115,160.56 60,834,510.50 0.00 Totals By Delinquency Code: Total for Status Code 1 (1 loan) 57,473.65 115,160.56 10,158,894.06 0.00 Total for Status Code B (2 loans) 0.00 0.00 50,675,616.44 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30304311 38 4/26/17 4 10,158,894.06 RT NM 4.780% 10,158,894.06 838,253.57 12/31/16 1.21 12/1/12 11/1/17 302 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30304311 38 4 7/18/12 21,400,000.00 8/11/2017 - Loan was transferred as Borrower felt that it would be unable to repay the loan in full at the upcoming 11/2017 maturity date, based on the current occupancy level of 69% (4/30/2017). Estimated in-place annualized NOI is $408,000. Due to declining occupancy and cash flow, the loan defaulted in June 2017. A default leter has been remitted. The Borrower has indicated a proposal is forthcoming. Third party reports have been requested. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 57,473.65 115,160.56 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 38 10,944,638.12 10,158,894.06 2,190.36 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 10,944,638.12 10,158,894.06 2,190.36 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 2,190.36 Total Interest Shortfall Allocated to Trust 2,190.36 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30304300 27 14,792,133.43 2/6/18 4.520 Full Defeasance 30304305 32 11,734,450.66 2/7/23 4.210 Full Defeasance 30304312 39 8,697,298.48 2/7/23 4.210 Full Defeasance Totals 35,223,882.57 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
